Citation Nr: 1432590	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-45 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include lichen planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 27, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing is of record.

In December 2013, the Board reopened a previously denied claim of service connection for a skin disorder in accordance with instructions from the United States Court of Appeals for Veterans Claims (Court).  The Board remanded the underlying claim for additional development.

The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  A May 2014 rating decision thereafter granted service connection for a mood disorder and assigned a 100 percent disability rating.  There appears to be no further disagreement with how this claim was handled.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Pursuant to the Board's earlier instructions, a supplemental statement of the case on the question of entitlement to a higher rating for gastrointestinal disability was issued following the Board's 2013 remand.  This was done in April 2014, but no substantive appeal has been received.  Consequently, as noted by the Board in 2013, it does not yet appear that this issue is on appeal.



REMAND

While the Board recognizes that this case has been pending for a significant period of time, the Board is unable to resolve the matter on appeal until the questions posed on the previous remand are satisfactorily addressed by VA examination. See Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, in the December 2013 remand, the Board requested a VA examination.  The examiner was requested to provide an opinion for each currently diagnosed skin disorder as to whether each such disorder clearly and unmistakably preexisted the Veteran's entry into active duty in November 2000.  The examiner was next requested to address whether any preexisting disorder was clearly and unmistakably not aggravated as a result of active duty service.

In March 2014, the Veteran underwent a VA skin examination, with an examiner who reviewed the claims file.  The examiner noted current diagnoses of lichen planus, acne, and folliculitis.  The Veteran reported acne and lichen planus of the penis prior to service.  During service, the Veteran remembers a single treatment for lesions on the penis and was treated with topical hydrocortisone.  The Veteran reported remission and recurrence of lichen planus on average of 2 to 3 times per year.  The examiner opined: 

"[t]he Veteran is considered to have a skin condition most noted as involvement of the penis at least by pre-service records as onset by at least August 2000 that shows no worsening or increased frequency of treatment while in service.  After service treatments for possible [] acute STD and the long standing recurrent penis lesions that [V]eteran at that time was stated by [V]eteran as for years in duration.  A skin condition attributable to service or permanently aggravated by service is not established based upon all the evidence presented to include the [V]eteran[']s lay statements at time of C&P exam."

This opinion is problematic for the following reasons.  First, the examiner did not specify whether a skin disorder clearly and unmistakably preexisted service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Second, the examiner did not specify whether a skin disorder was clearly and unmistakably not aggravated by service.  Id.

Given these deficiencies, the Board finds that the claims file should be returned to the VA examiner who conducted the March 2014 examination for further clarification of the examination findings and the etiology questions before the Board.  If that examiner is unavailable, a similarly qualified medical professional should review the claims file and provide responses to the Board's questions.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file must be returned to the VA examiner who conducted the March 2014 examination, or to another examiner if that individual is unavailable. The examiner is requested to review the entire VBMS claims file, and to provide answers to the following questions (in reference to the March 2014 examination findings):

(a) Did any skin disorder clearly and unmistakably (undebatably) preexist the Veteran's entry into active duty in November 2000?

(b) If so, was the preexisting disorder clearly and unmistakably (undebatably) not aggravated as a result of active duty service?  Or, was any increase in severity undebatably due to the natural progression of the disease?

(c) If any current skin disorder did not preexist the Veteran's active duty in November 2000, was such condition at least as likely as not (a probability of 50 percent or more) incurred as a result of any active service?

All opinions must be accompanied by a detailed rationale in a typewritten report, especially with regard to any findings that the disability undebatably pre-existed military service or undebatably was not aggravated during service.

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

